STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   December 22, 2015
               Plaintiff-Appellant,

v                                                                  No. 317054
                                                                   Ingham Circuit Court
FATEEN ROHN MUHAMMAD,                                              LC No. 13-000161-FH

               Defendant-Appellee.


                                         ON REMAND

Before: MURRAY, P.J., and O’CONNELL and BORRELLO, JJ.

PER CURIAM.

       Initially, this Court reversed the trial court’s decision dismissing defendant’s habitual
offender notice when the prosecutor did not timely notify defendant of its intent to enhance his
sentencing because we concluded that the error was harmless. People v Muhammad,
unpublished opinion per curiam of the Court of Appeals, issued July 29, 2014 (Docket No.
317054). On October 30, 2015, the Michigan Supreme Court vacated this Court’s decision and
remanded for this Court to “determine whether the trial court erred by concluding that the proper
remedy for the prosecutor’s statutory violation was dismissal of the habitual offender notice[,]”
People v Muhammad, ___ Mich ___ (2015), citing In re Forfeiture of Bail Bond, 496 Mich. 320;
852 NW2d 747 (2014). On remand, we affirm the trial court’s decision.

        This Court reviews de novo questions of statutory interpretation. People v Parker, 288
Mich. App. 500, 504; 795 NW2d 596 (2010). This Court also reviews de novo constitutional
issues. People v McCuller, 479 Mich. 672, 681; 739 NW2d 563 (2007).

       The prosecution may enhance a defendant’s sentence by filing a written notice of intent
within 21 days after the defendant’s arraignment or, if the defendant waives arraignment, within
21 days after filing the information that charges the defendant of the underlying offense. MCL
769.13(1). “The notice shall be filed with the court and served upon the defendant or his or her
attorney within the time provided in [MCL 769.13(1)].” MCL 769.13(2) (emphasis added).

        In Forfeiture of Bail Bond, the Michigan Supreme Court addressed “whether the trial
court’s failure to provide the appellant-surety notice within seven days of defendant’s failure to
appear, as is required by MCL 765.28, bars forfeiture of the bail bond posted by the surety.”
Forfeiture of Bail Bond, 496 Mich. at 323. In that case, the Michigan Supreme Court concluded

                                               -1-
that failure to provide notice within the mandatory time period barred forfeiture of a defendant’s
bail bond. Id. at 339. The Supreme Court reasoned that “[w]here a statute provides that a public
officer “shall” do something within a specified period of time and that time period is provided to
safeguard someone’s rights or the public interest, . . . it is mandatory, and the public officer is
prohibited from proceeding as if he or she had complied with the statutory notice period.” Id.

       In this case, the prosecution concedes that it failed to serve the notice to defendant within
the 21-day time mandated in MCL 769.13(1), but it contends that this error was harmless.
However, as with the bail bond forfeiture statute, the habitual offender statute provides that the
prosecution shall serve notice on the defendant within a specific time period. We conclude that
the prosecution’s failure to serve notice under MCL 769.13 in a timely manner prohibits it from
proceeding as if it had timely filed the notice and that the trial court properly determined that the
appropriate remedy for this violation was dismissing the habitual offender notice.

       We affirm.

                                                              /s/ Christopher M. Murray
                                                              /s/ Peter D. O’Connell
                                                              /s/ Stephen L. Borrello




                                                -2-